IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONALD JACKON,                             §
                                           §     No. 427, 2020
     Defendant Below,                      §
     Appellant,                            §
                                           §     Court Below: Superior Court
     v.                                    §     of the State of Delaware
                                           §
STATE OF DELAWARE,                         §     ID. Nos. 1602015453 A & B
                                           §
     Plaintiff Below,                      §
     Appellee.                             §

                             Submitted: June 9, 2021
                             Decided: July 22, 2021

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                    ORDER

      This 22nd day of July 2021, the Court having considered this matter on the

briefs filed by the parties has determined that the Superior Court Commissioner’s

Report and Recommendation dated June 22, 2020 and the Superior Court Order

Adopting Commissioner’s Report and Recommendation dated November 18, 2020

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its report dated June 22, 2020 and order dated November 18, 2020.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                        Justice